*539ON REHEARING
Appellant’s tendered and refused instructions about which he complains were correct statements of the law.
The information on which appellant was tried charges him with the Commission of a Felony While Armed, to wit: Robbery which reads in part as follows: “. . . A handgun held in the hand of Clyde T. Arbuekle, . . . did then and there unlawfully, feloniously and forcibly by violence. . . .” (Our emphasis)
Appellant’s counsel has cited many cases defining for this court when a crime may properly be considered a lesser included offense of a crime charged. However in the interest of time we will not set out these definitions and application of the rule as it has been so well defined and set out in the landmark case of Hazlett v. State (1951), 229 Ind. 577, 99 N.E.2d 743.
In Hazlett v. State, supra, the late Judge Emmert in speaking for the court at 229 Ind. 585, 586, 99 N.E.2d 746 said:
“The words of the affidavit, ‘unlawfully, feloniously, and forceably and by violence,’ charged a battery, and an assault which is included within the charge ... of a battery. . . . The included offenses of assault or assault and battery with intent to commit a felony, as defined by § 10-401, Burns’ 1942 Replacement [IC 35-1-54-3], were included in the charge of robbery by violence. . . . Appellant’s requested instructions which would have informed the jury they could find the appellant guilty of assault and battery with intent to commit a felony should have been given.
A charge of assault and battery with intent to commit a felony ‘necessarily embraces a charge of simple assault and battery’. . . . Since the battery was charged, the lesser misdemeanor of assault was included within the charge. . . . It was error for the trial court to refuse to give appellant’s requested instructions on the included misdemeanors of assault and battery, and assault.” (Citations omitted) (Our insertion). See also, Hammer v. State (1976), 265 Ind. 311, 354 N.E.2d 170 at p. 173.
*540*539Appellant having tendered adequate instructions on lesser included offenses of the crime charged together with an in*540struction with forms of verdicts to be rendered on lesser included offenses was entitled to have the jury instructed as requested on lesser included offenses. It was the court’s mandatory duty to submit them to the jury or give adequate instructions of his own on their subject matter. His failure to instruct on lesser included offenses was reversible error.
Judgment reversed and cause remanded for a new trial.
Robertson, C.J. and Lybrook, J., concur.
Note. — Reported at 366 N.E.2d 200.